                                    Diana S. Daugherty
                                Standing Chapter 13 Trustee
                                   St. Louis, MO 63143
                                   Phone: (314) 781-8100
                                    Fax: (314) 781-8881


                                         May 28, 2019
THE POWDERLY LAW FIRM LLC
11965 ST CHARLES ROCK RD
STE 202
BRIDGETON, MO 63044

RE: LAURA J ALLEN
    Bankruptcy Case No: 19-42994

Dear THE POWDERLY LAW FIRM LLC,

Please be advised that the Trustee has not received the following documents necessary to process this
case:
      _X_ payment advices for the full 60 days prior to filing or an affidavit stating that no payment
      advices were received during that time.
      PA INSUFFICIENT-NEED 60 DAYS PRIOR TO FILING
     __ an acceptable affidavit (The affidavit received is incomplete).

Until we receive the necessary documents, the 341 preparation process cannot continue and we may
not conduct or conclude the 341 meeting. Please promptly provide these documents to the Trustee.
If you believe you have already sent these documents to the Trustee, please contact our office to
determine if we failed to receive the documents or if the documents were inadequate. Do not wait
until the scheduled 341 meeting to resolve this issue. You should assume that we may not have
processed this file and may not have the file available on the hearing date.

Please submit documents by regular mail. Faxed documents are often illegible.

Sincerely,

Office of Chapter 13 Trustee
                                                                           LTR341 -- MAS
